EXHIBIT 10.1

 

OMEGA PROTEIN CORPORATION
2015 CASH INCENTIVE PERFORMANCE UNIT PLAN

 

THIS OMEGA PROTEIN CORPORATION 2015 CASH INCENTIVE PERFORMANCE UNIT PLAN (this
“Plan”) is hereby adopted by Omega Protein Corporation, a Nevada corporation
(the “Company”), effective as of February 26, 2015.

 

1.

Purpose and Performance Unit Awards. The purpose of this Plan is to enable the
Company and its Affiliates to obtain and retain the services of Employees by
encouraging their commitment, motivating their superior performance by means of
long-term performance related incentives, encouraging and providing them with a
program that links and aligns their personal interests to those of the Company’s
stockholders, attracting and retaining them by providing competitive incentive
compensation opportunities, and enabling them to share in the long-term growth
and success of the Company. The Plan consists of an award of Performance Units
(“Awards”) to be awarded to eligible Employees as determined by the Committee at
its sole discretion, or as determined by the Company’s Chief Executive Officer
pursuant to a delegation of authority by the Committee pursuant to duly adopted
resolution, that become payable upon the attainment of performance goals and
continued employment during the Performance Period. Each Performance Unit will
have the value assigned under Section 3 hereof which is based upon the extent to
which the performance goals are achieved. The Company will notify each eligible
Employee (a “Participant”) in writing of the number of Performance Units granted
to the Employee as a Participant in this Plan. Upon the certification by the
Committee of the level of achievement of the performance goals for a Performance
Period, the Company will pay out the Performance Units the Participant has
earned for such Performance Period in cash in accordance with Section 4 hereof.

 

2.

Committee. The Committee, or as determined by the Company’s Chief Executive
Officer pursuant to a delegation of authority by the Committee pursuant to duly
adopted resolution, shall have the power and authority to select and grant to
Awards to Participants pursuant to the terms of this Plan. In particular, the
Committee shall have the authority: (a) to construe, interpret and administer
this Plan, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Plan and any instrument or agreement relating to, or Award
granted under this Plan; (b) to promulgate, amend, and rescind rules and
regulations relating to the administration of this Plan; (c) to authorize any
person to execute, on behalf of the Company, any instrument required to carry
out the purposes of this Plan; (d) to the extent permissible under applicable
law, including the corporate law of the state in which the Company is
incorporated, to delegate its authority to one or more Officers; (e) to
determine when Awards are to be granted under this Plan and the applicable date
of the Grant (the “Date of Grant”) as specified in the Award; (f) to determine
the number of Performance Units to each Award; (g) to prescribe the terms and
conditions of each Award, including provisions relating to vesting and earning
Performance Units; (h) to amend any outstanding Awards, including for the
purpose of modifying the time or manner of earning Performance Units, or the
term of any outstanding Award; provided, however, that if any such amendment
impairs a Participant's rights under his or her Award, such amendment shall also
be subject to the Participant's consent except with respect to any such
amendment otherwise permitted under the Omega Protein Corporation 2006 Long Term
Incentive Plan (the “2006 Incentive Plan”) including, without limitation, for
the purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), such written consent shall not be required; (i) to determine the
duration and purpose of leaves of absences which may be granted to a Participant
without constituting termination of their employment for purposes of this Plan,
which periods shall be no shorter than the periods generally applicable to
Employees under the Company's employment policies; (j) to make decisions with
respect to outstanding Awards that may become necessary upon a Change in Control
or an event that triggers anti-dilution adjustments; (k) to exercise discretion
to make any and all other determinations which it determines to be necessary or
advisable for administration of this Plan, and (l) to delegate authority to the
Company’s Chief Executive Officer to select and grant Awards to Participants
pursuant to the terms of this Plan. The Committee’s decisions shall be binding
and conclusive upon the Participant and his or her legal representative in
respect of any questions arising under the Plan or any Awards granted
thereunder.

  

 
 

--------------------------------------------------------------------------------

 

 

Awards under this Plan are not granted under the 2006 Plan; however, for
administration, construction and interpretation, all terms not otherwise defined
herein shall have the meanings of such terms in the 2006 Plan and the following
provisions of the 2006 Plan are incorporated herein by reference, to the extent
applicable, Sections 1.9, 5.5, 5.7, Section 6.1-6.6, 6.8-6.9, and Section 6.16.

 

3.

Earning of Performance Units.

 

(a) Performance Goals. The number of Performance Units granted to a Participant
in the Performance Period will be earned in an amount equal to 1/3 of the total
Performance Units awarded to the Participant for each calendar year of the
Performance Period, and the value of each Performance Unit for such calendar
year will be determined at the end of the applicable calendar year of the
Performance Period based on the relative placement of the Company’s Total
Shareholder Return (“TSR”) compared to the Total Shareholder Return of the Peer
Group. This comparison will generate a percentage that will relate to one of
four quartiles: (i) less than 25%, (ii) 25% up to 50%, (iii) 50% up to 75%, and
(iv) greater than 75%.

 

That quartile will determine the value of a Performance Unit as set forth below:

 

 

Company Comparison

to Peer Group

Value of a

Performance Unit

Maximum

75th % Quartile

$2.00

Target

50th % Quartile

$1.00

Threshold

25th % Quartile

$0.50

Below Threshold

< 25th % Quartile

$0

 

Values of Performance Units between quartiles will be interpolated, unless the
Company’s TSR is below the 25th quartile, in which case no payment would be
made, or unless the Company’s TRS is above the 75th quartile in which case the
value of the Performance Unit is capped at $2.00. In the event that the
Company’s TSR is negative during the performance measurement period, the maximum
value of the Performance Unit for that period would be capped at $1.00.

 

TSR for the Company is calculated with respect to each calendar year in the
Performance Period by dividing (a) the average closing price of the Company’s
common stock for the last 25 trading days of the applicable calendar year, less
the average closing price of the Company’s common stock for the 25 trading days
immediately preceding the calendar year, by (b) the average closing price of the
Company’s common stock for the 25 trading days immediately preceding the
calendar year. TSR is calculated with respect to each year in the Performance
Period for the companies in the Peer Group on the same basis as total
shareholder return is calculated for the Company.

 

If any Performance Units are earned during the Performance Period, the
Participant will accrue such units until the end of the Performance Period. At
the end of the Performance Period, the Participant will be paid within sixty
(60) days following the end of the Performance Period, a cash amount as provided
in Section 4 subject to the Participant’s continuing employment with the Company
or an Affiliate from the Date of Grant through the payment date (except as
provided in Section 4 with respect to a separation from service due to death or
disability).

 

(b)     Employment Condition. Except as provided in Section 4 hereof, a
Participant must be employed by the Company on the payment date as provided in
Section 4 in respect of a Performance Unit to be eligible for any payment with
respect to an Award for the Performance Period.

 

(c)     Certification. Following completion of each calendar year in the
Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goal for the calendar year has been achieved
and, if so, calculate and certify in writing the number of Performance Units
that the Participant earned and the value of such units for such calendar year
based upon the Company’s TSR relative to the Peer Group TSR.

 

4.

Payment.

 

Payment in respect of the Performance Unit Award that is earned for each
calendar year of the Performance Period will be made solely in a cash amount
equal to that employee’s number of Performance Units earned for each calendar
year period multiplied by the value of the Performance Units for that
corresponding calendar year period, as set forth in the above chart, based upon
the certifications required by Section 3(c) above, and will be paid within sixty
(60) days following the end of the Performance Period, subject to the
Participant’s continuous Employment with the Company or an Affiliates through
the payment date; provided that payment with respect to Performance Units for a
Plan Year earned by a Participant during the Performance Period but who
separates from service prior to the expiration of the Performance Period on
account of his or her death or disability will still be paid for that completed
Plan Year within 30 days following the separation date from service due to such
death or disability.

  

 
 

--------------------------------------------------------------------------------

 

 

Upon a Change in Control prior to the expiration of the Performance Period or
prior to the payment date, the Performance Units that have been earned for
completed calendar years of the Performance Period will be paid no later than 30
days after the date of the Change in Control, and for incomplete calendar years,
the earning of the remaining Performance Units granted to a Participant will be
accelerated as of the date of the Change in Control and valued at the target
value as provided in the chart in Section 3 and such amounts will be paid no
later than 30 days after the date of the Change in Control.

 

5.

Tax Withholding and Tax Advise. All payments with respect to Performance Unit
Awards are subject to all applicable federal, state, foreign and local taxes,
and Company shall have the right to withhold from any payment due under the Plan
and any Performance Unit Award an amount equal to the minimum required
withholding obligation in respect of any federal, state, foreign and local
taxes. Each Participant is solely responsible for the tax consequences to the
Participant or any beneficiary with respect to any Performance Unit Award under
this Plan and is advised to consult his or her own tax advisor with respect to
any Performance Unit Award and the payment thereof under this Plan.

 

6.

No Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the shares of Common Stock underlying the Performance Units.

 

7.

Compliance with Laws and Regulations. The issuance and transfer of the
Performance Units shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Common Stock may be
listed at the time of such issuance or transfer.

 

8.

No Right to Employment or other Service. Nothing in this Plan shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Employment or other service
at any time.

 

9.

Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, facsimile, courier service or personal
delivery:

 

if to the Company:

 

2105 City West Blvd.

Suite 500

Houston, TX 77042

Attention: General Counsel

 

if to the Participant, at the Participant’s last known address on file with the
Company.

  

 
 

--------------------------------------------------------------------------------

 

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

10.

Electronic Delivery. The Committee may, in its sole discretion, deliver any
documents related to an Award by electronic means. To participate in the Plan, a
Participant consents to receive all applicable documentation by electronic
delivery and through an on-line (and/or voice activated) system established and
maintained by the Committee or a third party vendor designated by the Committee.

 

11.

Bound by Plan and Committee Determinations. The Participant will be bound by all
of the terms and provisions of the Plan and determinations by the Committee.

 

12.

Beneficiary. No Award shall be transferable other than by the laws of descent
and distribution. The Participant may file with the Committee a written
designation of a beneficiary in the event of Participant’s death on such form as
may be prescribed by the Committee and may, from time to time, amend or revoke
such designation. If no designated beneficiary survives the Participant, the
legal representative of the Participant’s estate shall be deemed to be the
Participant’s beneficiary.

 

13.

Successors. The terms of this Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the beneficiaries, executors, heirs and successors of the Participant.

 

14.

Amendment of Performance Unit Award and Plan. Subject to Sections 2 and 15 of
this Plan and the incorporated sections of the 2006 Plan, the Committee at any
time and from time to time may amend the terms of this Plan or a Performance
Unit Award; provided, however, that the Participant’s rights under this
Performance Unit Award shall not be impaired by any such amendment unless (a)
the Company requests the Participant’s consent and (b) the Participant consents
in writing.

 

15.

Adjustment Upon Changes in Capitalization. The shares of Common Stock underlying
the Performance Units may be adjusted as provided in the 2006 Plan.

 

16.

Governing Law. This Plan shall be construed and interpreted in accordance with
the laws of the State of Nevada without regard to principles of conflicts of law
thereof, or principles of conflicts of laws of any other jurisdiction that could
cause the application of the laws of any jurisdiction other than the State of
Nevada.

 

17.

Severability. Every provision of this Plan is intended to be severable and any
illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

18.

Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation of construction, and shall
not constitute a part of this Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

19.

Acceleration of Earning of Award. The Committee shall have the power to
accelerate the time at which a Participant may earn an Award, or any portion
thereof, notwithstanding the provisions in the Award stating the time at which
such Award will be earned and in connection with any such acceleration to adjust
the TSR calculations and any related matters to reflect the acceleration. In the
event that the Committee accelerates the earning of any portion of an Award,
payment in respect of such portion shall be made as soon as reasonably
practicable following the date as of which such portion is earned, but in no
event later than March 15 of the calendar year immediately following the
calendar year containing the date the Award is earned.

 

20.

Definitions

 

(a)     “Performance Goals” means those measures as described in Section 3(a)
hereof.

 

(b)     “Performance Period” is the three year period commencing on January 1,
2015 and ending on December 31, 2017. Within the Performance Period are three
periods that for convenience are referred to as “calendar years”:

 

 

(i)

January 1, 2015 to December 31, 2015

 

 

(ii)

January 1, 2016 to December 31, 2016

 

 

(iii)

January 1, 2017 to December 31, 2017

 

(c)     “Peer Group” means the Russell 2000 Index Peer Group.

 

(d)     “Plan Year” shall mean each calendar year in the Performance Period.

 

 

 

[Signature Page Follows]

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company executed this Plan as of the day first written
above.

 

 

OMEGA PROTEIN CORPORATION 

 

 

 

 

 

/s/ Bret Scholtes 

 

 

Bret Scholtes 

 

 

President and Chief Executive Officer 

 

 

 

12